Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 16, 19, 31, 32 are objected to for the species name format. Species name should be italicized, e.g. Agaricus blazei. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Holliday (US 2008/0187574, hereinafter R1) in view of Willis et al. (Int. J. Poultry Sci. 9: 48-52 (2010), hereinafter R2).
Claim 16 is a method of controlling the enterobacteriaceae group of bacteria in monogastric animals by feeding the animal a feed material comprising mycelium of Agaricus blazei Muril.
R1 discloses feedstuff having beneficial properties comprising grains and agricultural products and fungal species. Suitable fungal species include Agaricus
Claim 16- R1 discloses that growth of certain fungal species on agricultural products will produce metabolites that have antibiotic, antiviral, antifungal and immune enhancing properties. The product may be used a feedstuff. [0009]
Claim 16- R1 discloses that after the substrate is converted sufficiently, the fungal biomass  with or without the remaining unconverted substrate is harvested and processed by drying, freezing, grinding or fed fresh to the animal. [0014].
Claim 16 - The fungal species that may be used include Agaricus sp. with reference to A. braziliensis (Agaricus blazei Murril). [015]
Claims 27, 28 - R1 teaches of the animal species that may be fed with the myceliated grain feed including pigs and chickens. [0016]
Claim 32 - R1 explains that the fungal biomass may comprises 1-100% of the food intake of the animal.  Selection of the dosage depends on animal sp., fungal sp., substrate and degree of substrate conversion caused by fungal growth. [0017].
Claims 29, 30 - The myceliated grain supplement is produced using rye, millet, oats, corn, wheat or combinations of these grains. [0020]
Claim 31 - The feed supplement will also bring about weight gain in the animal being fed. [0020]
R1 clearly discloses that myceliated grain feed has antibacterial, antiviral and antifungal properties. However, R1 is silent to the enterobacteriaceae group of organisms represented by Salmonella and E. coli. 
Claims 16, 18, 19, 20 - R2 investigates the effect of dietary fungus myceliated grain on broiler performance and enteric colonization of Bifidobacteria and Salmonella
R2 concludes that fungus myceliated grain leads to increased Bifidobacteria and reduction in Salmonella when fed at higher levels. (Abstract and page 50, right col. Bifidobacteria and Salmonella populations).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce myceliated grain, according to R1, comprising Agaricus blazei mycelia and use it as antibacterial, antiviral and antifungal agent in animal feed to control pathogenic bacteria such as Salmonella as clearly motivated by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing and using myceliated grain as animal feed for controlling pathogenic bacteria and improving weight gain in animals. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Holliday (US 2008/0187574, hereinafter R1) and  Willis et al. (Int. J. Poultry Sci. 9: 48-52 (2010), hereinafter R2), further in view of Pablos Perez (US 2014/0037698, hereinafter R3)
The disclosures of R1-R2 are incorporated by reference as outlined above.
R1-R2 are silent to the inclusion of organic acids comprising C1-C16 organic acids in animal feed. 
R3 discloses the combination of organic acid salts as additive for animal feed. The combination of organic acid salts and animal feed are used as powerful promoters or stimulants or animal growth, as organic bacteriocides against pathogenic bacteria present in said animals and modulators of immune response. (Abstract)
Claims 25, 26 - The organic acids used are selected from butyric acid, propionic acid, formic acid, lactic acid, citric acid, lauric acid, capric acid, acetic acids, etc. [0014, 0032]
Claims 18, 19, 20 - R3 discloses the use of the feed additive as bactericide affecting Gram positive, e.g. Clostridium perfringens and Gram negative bacteria; e.g. Salmonella, E. coli, Campylobacter. [0046]
Claim 28 - The feed additive may be used for feeding broiler chickens. (Example 1)
Therefore, it would have been obvious to include organic acids having 1-16 carbons in the animal feed as antibacterial as well as growth promoters. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HAMID R BADR/Primary Examiner, Art Unit 1791